Wagner, Judge,
delivered the opinion of the court.
The error complained of is the action of the court in instructing that, upon the pleadings, the plaintiffs had no cause of action and could not recover. The petition was for damages, and alleged that plaintiff purchased of the defendant 847 head of sheep, about 600 of which were ewes, for which he paid four dollars per head; that at the time of making the purchase, and as an inducement *317thereto, defendant represented to plaintiff that none of the ewes were with lamb ; and that plaintiff, relying upon that representation so made, was induced to purchase them ; that at the time he purchased the ewes there were at least 575 of them with lamb; and that, in consequence thereof, they were in a great degree valueless to him, whereby he was injured, etc.
The petition set out a good cause of action. It stated a representation by the defendant on which the plaintiff relied, and which induced him to make the purchase. (Carter et al. v. Black, 46 Mo. 384.)
Judgment reversed and the cause remanded.
The other judges concur.